


Exhibit 10c.

 

WINNEBAGO INDUSTRIES, INC.

EXECUTIVE DEFERRED COMPENSATION PLAN

 

ARTICLE I

PURPOSE

 

The purpose of the Winnebago Industries, Inc. Executive Deferred Compensation
Plan (the “Plan”) is to provide an opportunity for certain officers, highly
compensated, and management employees of Winnebago Industries, Inc. to defer the
receipt of a portion of their annual cash compensation. It is expected that the
Plan will aid in retaining and attracting individuals of exceptional ability by
providing such individuals with a means to enhance their standard of living at
retirement, and upon the occurrence of certain other events.

 

ARTICLE II

DEFINITIONS

 

For the purposes of this Plan, the following words and phrases shall have the
meanings indicated, unless the context clearly indicates otherwise:

 

 

“Administrator” means the person appointed by the Compensation Committee to
administer this Plan.

 

 

“Applicant” means the person(s) seeking administrative remedies under Article
III.

 

 

“Available Investments” shall be those investment alternatives selected by the
Compensation Committee.

 

“Beneficiary” means the person, persons or entity designated by the Participant
to receive any benefits payable under this Plan in the event of the
Participant’s death. Any Participant Beneficiary designation shall be made on a
Beneficiary Designation Form filed with the Administrator pursuant to Article
VIII and shall become effective only when received in writing by the
Administrator.

 

“Beneficiary Designation Form” means the form filed with the Administrator
pursuant to Article VIII, which may take such form as the Administrator from
time to time selects.

 

“Bonus” means any cash incentive compensation payable to a Participant in
addition to the Participant’s Salary prior to reduction for salary deferral
contributions under this and other qualified and nonqualified plans maintained
or otherwise sponsored by the Company, including (but not limited to) the
Company’s 401(k) plan. The Compensation Committee may, from time to time,
establish minimum and maximum amounts of Bonus, which may be deferred under the
Plan. The current quarterly bonus does not qualify as Performance Based
Compensation as defined in this Article II.

 

“Change in Control” means any event or series of events that would permit a
distribution under Section 409A(a)(2)(A)(v) of the Code.

 

 

“Claims Administrator” has the meaning set forth in Article III of this Plan.

 

“Company” means Winnebago Industries, Inc., an Iowa corporation.

 

“Compensation” means all regular remuneration for services payable by the
Company to a Participant in cash during a Plan Year (without reduction for
amounts deferred pursuant to the Plan), including (but not limited to) Salary
and Bonus.

 

“Compensation Committee” means the persons selected by the Human Resources
Committee of the Board of Directors of the Company to serve as members of the
Compensation Committee.

 

“Deferred Benefit” means the benefit payable to a Participant or Participant’s
Beneficiary upon the Participants’ death, Disability, Separation from Service,
or upon a Change of Control.

 


--------------------------------------------------------------------------------


“Deferred Benefit Account” means the accounts established and maintained on the
books of account of the Company for each Participant pursuant to Article VI.

 

“Determination Date” means the last day of each Plan Year or such other date as
determined by the Compensation Committee; provided, however, that the date of
the occurrence of an event entitling a Participant to a distribution under
Article VII of the Plan shall be treated as a Determination Date for that
Participant and only for that Participant.

 

“Disability” means disability as defined in Section 409A(a)(2)(C) of the Code.

 

“Further Deferral Request” means the agreement filed by a Participant with the
Administrator pursuant to Section 7.2.4, which may take such form as the
Administrator from time to time selects.

 

“Investment Election Form” means the form filed with the Administrator pursuant
to Article V. Investment Election Forms may take such form as the Administrator
from time to time selects.

 

“Investment Return” means the return on a Participant’s deemed investment of his
or her Deferred Benefit Account, determined as of each Determination Date, or,
if the Compensation Committee so elects, more frequently. The Compensation
Committee shall use any reasonable method it determines appropriate to determine
a Participant’s Investment Return.

 

“Participant” means any officer, highly compensated or management employee who
is designated by the Compensation Committee to participate in this Plan and who
elects to participate by filing a Participation Agreement as provided in Article
IV.

 

“Participation Agreement” means the agreement filed by a Participant with the
Administrator pursuant to Section 4.2, which may take such form as the
Administrator from time to time selects; provided, however, that Participation
Agreements must, at a minimum, provide the Participant with a mechanism for
identifying the percentage or amount of his or her Compensation that is to be
deferred under this Plan.

 

“Performance Based Compensation” has the meaning ascribed to it in the Treasury
Regulations issued or proposed to be issued under Section 409A of the Code.

 

“Performance Period” means the period for which Performance Based Compensation
is earned.

 

“Plan” has the meaning set forth in the introductory paragraph.

 

“Plan Year” means a twelve month period commencing on January 1 and ending the
following December 31, or such part year in which the Plan is in effect.

 

“Rules” means the Commercial Rules of Arbitration of the American Arbitration
Association.

 

“Salary” means the Participant’s base cash compensation prior to reduction for
salary deferral contributions under this and other qualified and nonqualified
plans maintained or otherwise sponsored by the Company, including (but not
limited to) the Company’s 401(k) plan. The Compensation Committee may, from time
to time, establish minimum and maximum amounts of Salary, which may be deferred
under the Plan.

 

“Separation from Service” means any event that would permit a distribution under
Section 409A(a)(2)(A)(i) of the Code.

 

“Specified Employee” has the meaning set forth in Section 409A(a)(2)(B)(i) of
the Code.

 

“Spouse” means a Participant’s wife or husband who was lawfully married to the
Participant at the time of the Participant’s death or a determination of
Participant’s incompetency.

 

2


--------------------------------------------------------------------------------


ARTICLE III

ADMINISTRATION

 

3.1         Generally. The Plan shall be administered by the Compensation
Committee, which may establish such rules and regulations as it deems necessary,
interpret the Plan, make factual findings and determinations, and otherwise make
all determinations and take such action in connection with the Plan as it, in
its sole discretion deems appropriate. The decisions of the Compensation
Committee shall be final, conclusive and binding upon all parties and no member
of the Compensation Committee shall be liable for any action or determination
made in good faith with respect to the Plan and/or Deferred Benefits payable
under the Plan. All actions of the Compensation Committee shall, except as
otherwise provided herein, be made by a majority vote of the members of the
Compensation Committee. The Compensation Committee shall appoint one member to
serve as the Administrator of the Plan. The Administrator may be removed and
replaced by a majority vote of the other members of the Compensation Committee
at any time and for any reason. The Compensation Committee and each person to
whom duties and responsibilities have been delegated by the Compensation
Committee shall be indemnified and held harmless by the Company against all
claims, liabilities, fines, and penalties, and all expenses reasonably incurred
by or imposed upon such individuals (including but not limited to reasonable
attorneys' fees) which arise as a result of actions or failures to act in
connection with the operation, administration and grant of Deferred Benefits
under the Plan. Any person acting as or on behalf of the Compensation Committee
who is a Participant in the Plan shall abstain from any determination under the
Plan with respect to his or her own participation. Any determination required
under the Plan with respect to members of the Compensation Committee shall be
made by a majority of the disinterested members of the Compensation Committee
and, if none, by the Board of Directors of the Company.

 

 

3.2

Claims Procedure; Arbitration.

 

 

3.2.1

Claims Administrator. The Claims Administrator shall be designated by the
Compensation Committee. The Compensation Committee reserves the right to change
the Claims Administrator from time to time and to designate a special Claims
Administrator when deemed necessary to avoid a conflict of interest.

 

 

3.2.2

Claims Denial.

 

 

3.2.2.1

Claim for Benefits. If an Applicant does not receive timely payment of any
Deferred Benefits that the Applicant believes are due and payable under the
Plan, the Applicant may file a claim for benefits by notifying the Claims
Administrator in writing. The Claims Administrator may require any Applicant to
submit an application therefore in writing, together with such other documents
and information as the Claims Administrator may require.

 

 

3.2.2.2

Notification of Benefit Determination. The Claims Administrator will notify the
Applicant of a benefit determination in writing within a reasonable time.
Notification that a claim is wholly or partially denied will normally be given
no later than ninety (90) days after receipt of the claim. The notice shall (1)
specify the reasons for the adverse decision, (2) refer to the specific
provisions of the Plan on which the decision is based, (3) describe any
additional material necessary to complete the claim and the reasons that such
material is necessary, (4) describe the appeal and review procedures and the
applicable time limits, and (5) inform the Applicant of the right to bring an
action following review in accordance with Section 3.2.4. Should special
circumstances require an extension of time for processing the claim, written
notice of the extension shall be furnished to the Applicant prior to the
expiration of the initial ninety (90) day period. The notice shall indicate the
special circumstances requiring an extension of time and the date by which a
final decision is expected to be rendered. In no event shall the period of the
extension exceed ninety (90) days from the end of the initial ninety (90) day
period. Claims not acted upon within the time prescribed herein shall be deemed
denied for purposes of proceeding to the review stage.

 

 

3.2.3

Appeal and Review of Denied Claims.

 

 

3.2.3.1

Review. An Applicant is entitled to have an adverse benefit determination
reviewed by the Compensation Committee. The request for review must be in
writing and filed with the Claims Administrator no later than sixty (60) days
following the Applicant’s receipt of the adverse determination. The Applicant
may submit written comments and other information and documents

 

3


--------------------------------------------------------------------------------


relating to the claim, and have reasonable access to and receive copies of all
documents and information relevant to the claim. The Applicant may request a
hearing. The Claims Administrator will promptly forward the request for review
and the claim file to the Compensation Committee. The decision of the
Compensation Committee shall be made promptly, and not later than sixty (60)
days after the Compensation Committee’s receipt of a request for review, unless
special circumstances require an extension of time for processing. In such a
case, a decision shall be rendered as soon as possible, but not later than one
hundred twenty (120) days after receipt of the request for review.

 

 

3.2.3.2

Review Procedure. The Compensation Committee has the discretion to decide
whether a hearing shall be held. The Compensation Committee will afford no
deference to the Claims Administrator’s decision, and will ensure a full and
fair review de novo.

 

 

3.2.3.3

Notification of Benefit Determination on Review. The Compensation Committee’s
decision will be in writing and sent to the Claims Administrator. The Claims
Administrator will then notify the Applicant either by hand delivery or by first
class mail within a reasonable time, and normally not later than sixty (60) days
after a determination has been made by the Compensation Committee. If the
Compensation Committee issues an adverse benefit decision to the Participant or
his Beneficiary, the decision shall (1) specify the reasons for the decision,
(2) refer to specific plan provisions on which the decision was based, (3)
inform the Applicant of the right to review all information reviewed by the
Compensation Committee, even information not relied on in making the decision,
and (4) inform the Applicant of the right to bring a civil action pursuant to
the arbitration provisions of Section 3.2.4.

 

 

3.2.4

Arbitration. Subject to prior completion of the claims procedure described
above, any claim or controversy arising under the Plan shall be settled by
arbitration before a single arbitrator to be held in Cerro Gordo County, Iowa in
accordance with the Rules, and any judgment upon the award rendered by the
arbitrator may be enforced in any court having competent jurisdiction thereof.
The arbitrator shall be selected in accordance with the Rules.

 

 

3.2.5

Exhaustion of Remedies. No legal action for benefits under the Plan may be
brought unless and until the Applicant has exhausted his remedies under this
Article III.

 

ARTICLE IV

PARTICIPATION - ELECTIONS TO DEFER

 

4.1          Participation. Participation in the Plan shall be limited to
officers, highly compensated or management employees selected by the
Compensation Committee who elect to participate in the Plan by filing a
Participation Agreement with the Administrator after being notified of such
selection.

 

4.2          Participation Agreements. A Participation Agreement must be filed
prior to the 15th day of December immediately preceding the Plan Year in which
the Participant’s participation will commence, or such earlier date as required
by the Administrator. The election to participate shall be effective on the
first day of the Plan Year following receipt by the Administrator of a properly
completed and executed Participation Agreement. However, with respect to the
first Plan Year of the Plan or with respect to an individual hired or promoted
during the Plan Year who thereby becomes eligible to participate herein and who
does not currently participate in another “account balance plan” (as defined in
Section 409A of the Code and the guidance issued in connection therewith), an
initial Participation Agreement may be filed within 30 days of notification to
the Participant of his or her eligibility to participate. Such election to
participate shall be effective on the first day of the month following the
Administrator’s receipt thereof, except that elections not received by the
Administrator prior to the 15th day of any calendar month shall be effective no
earlier than the first day of the second month following the month of receipt,
and elections for any Compensation earned over a period longer than one month
shall not be effective until the period subsequent to the one in which such
election is filed. Participation Agreements shall be effective for one Plan
Year; a new Participation Agreement must be filed by the 15th day of December
immediately preceding each Plan Year that the Participant intends to defer his
or her Salary or Bonus.

 

4


--------------------------------------------------------------------------------


4.3          Bonus Payments. Notwithstanding anything in this Article IV to the
contrary, Participation Agreements allowing for the deferral of Performance
Based Compensation based upon a performance period of twelve (12) months or
more, including Bonus payments, shall not be effective unless filed no later
than 6 months before the end of the Performance Period, or such earlier date as
selected by the Administrator. The quarterly bonus deferral election must be
filed on the Participation Agreement by December 15th of the year preceding the
start of the fiscal year.

 

 

ARTICLE V

INVESTMENT ELECTIONS

 

5.1             Investment Designations. Each Participant may designate, on an
Investment Election Form, the Available Investments in which his or her Deferred
Benefit Account will be deemed invested, and the percentage of his or her
Deferred Benefit Account that will be invested in each Available Investment, for
purposes of determining the amount of earnings or losses to be credited or
debited to his or her Deferred Benefit Account. Such form must be filed with the
Administrator. The Compensation Committee may, at any time and for any reason,
limit the frequency in which Participants may change their investment
designations. If no such limitations are imposed, investment designations may be
changed daily. If a Participant fails to designate an Available Investment for
all or a portion of the Participant’s Deferred Benefit Account, his or her
Deferred Benefit Account will be deemed invested in the JPMorgan Prime Money
Market Fund or similar fund selected by the Compensation Committee in its sole
and absolute discretion.

 

5.2              Selection of Investment. The Compensation Committee may, from
time to time and in its sole and absolute discretion, select the investments in
which a Participant’s Deferred Benefit Account may be deemed invested
(“Available Investments”). If the Compensation Committee determines that an
investment shall no longer be an Available Investment, it shall notify, in
writing, all Participants that have all or a portion of their Deferred Benefit
Account invested in such investment of the date that it will no longer be an
Available Investment. If a Participant fails to redesignate that portion of his
Deferred Benefit Account deemed invested in such investment by the date
designated by the Administrator, such portion will be deemed invested in the
JPMorgan Prime Money Market Fund or similar fund selected by the Compensation
Committee in its sole and absolute discretion.

 

5.3.            Effect of Designation. Although the Participants may designate
the Available Investments in which his or her Deferred Benefit Account will be
deemed invested, the Administrator shall not be bound by such designation. The
Available Investments are to be used only for purposes of crediting and debiting
each Participant’s Deferred Benefit Account with earnings and losses thereon,
and shall not be considered or construed in any manner as an actual investment
in such item or items.

 

5.4              Statement of Accounts. The Administrator shall submit to each
Participant, as soon as administratively possible after each calendar quarter
end, a statement in such form as the Administrator deems appropriate, setting
forth the balance of each Participant’s Deferred Benefit Account as of such
Determination Date.

 

5.5              No Guaranteed Return. Each Participant, by filing a
Participation Agreement and/or an Investment Election Form, agrees and
acknowledges that neither the Company, nor any agent of the Company vested with
authority regarding the Plan or having responsibilities associated with the Plan
has a duty to maximize or protect the Participant’s deemed return on investment.
Each Participant further acknowledges and agrees that neither the Company nor
any agent of the Company vested with authority regarding the Plan or having
responsibilities associated with the Plan shall be liable for any loss of
Deferred Benefits by reason of their selection of investments.

 

5


--------------------------------------------------------------------------------


ARTICLE VI

DEFERRED BENEFIT ACCOUNT

 

6.1         Establishment of Account. A separate Deferred Benefit Account shall
be established and maintained for each Plan Year that a Participant participates
in the Plan. If so desired, the Compensation Committee may, at any time,
establish subaccounts within each Participant’s Deferred Benefit Account. A
Participant’s Deferred Benefit Account and any subaccount thereof shall be
utilized solely as a device for the measurement and determination of the amounts
to be paid to the Participants pursuant to this Plan. A Participant’s Deferred
Benefit Account and any subaccount thereof shall not constitute or be treated as
a trust fund of any kind or require the segregation of any assets of the
Company.

 

6.2         Determination of Account. A Participant’s Deferred Benefit Account
shall be valued as of each Determination Date.

 

ARTICLE VII

BENEFITS

 

7.1         Generally. A Participant shall, upon the first to occur of the
following events, be entitled to a payment (a “Deferred Benefit”) equal to the
amount of his or her Deferred Benefit Accounts as of the Determination Date
coincidental with such event:

 

 

7.1.1

Date certain (which must be selected by the Participant in his or her
Participation Agreement and which cannot be changed except as otherwise provided
in subparagraph 7.2.3);

 

 

7.1.2

Separation from Service;

 

 

7.1.3

Disability;

 

 

7.1.4

Death; or

 

 

7.1.5

Change of Control.

 

7.2         Payment of Benefit. The Company shall pay to the Participant (or the
Participant’s Beneficiary), his or her Deferred Benefit in one of the following
forms (as elected in the Participation Agreement filed by the Participant with
the Administrator):

 

 

7.2.1

A lump sum payment; or

 

 

7.2.2

A monthly payment of a fixed amount which shall amortize the Participant’s
Deferred Benefit in equal monthly payments over a period from 2 to 120 months
(as selected by the Participant on his or her Participation Agreement).

 

 

7.2.3

In the event of Death, Disability or Change in Control, the Company shall pay to
the Participant (or the Participant’s Beneficiary) the total value of his or her
Deferred Benefit in a lump sum payment.

 

In the absence of a Participant’s election under this Section, a Participant’s
Deferred Benefit Account shall be paid over a 120 month period in the manner
specified in subparagraph 7.2.2.

 

    7.2.4       Notwithstanding anything in this Article VII or Article IV to
the contrary, a Participant may delay the payment of a Deferred Benefit or
change the form of payment of a Deferred Benefit by filing a Further Deferral
Request with the Administrator. Such request must be made not less than twelve
(12) months prior to the date the payment is scheduled to be paid (or in the
case of installment payments, twelve (12) months prior to the date the first
payment was scheduled to be paid), and shall, if so filed, be effective twelve
(12) months after the date on which it is filed with the Administrator. In the
case of a Deferred Benefit payable under Sections 7.1.1 and 7.1.2 of this
Agreement, the requested delay for payment must be for a period of not less than
five (5) years from the date that such payment would have been otherwise made
(or in the case of an installment payment, five (5) years from the date the
first payment was scheduled to be paid).

 

6


--------------------------------------------------------------------------------


    7.2.5       Notwithstanding anything in this Article VII to the contrary or
a Participant’s Participation Agreement or Amended Participation Agreement, the
Administrator will, no later than the later of (a) the 31st day of December of
the calendar year in which the Participant’s Separation from Service occurs or
(b) the 15th day of the third month following the Participant’s Separation from
Service, pay any amount remaining in the Participant’s Deferred Benefit Account
to the Participant in a single lump sum payment if the amount remaining in the
Participant’s Deferred Benefit Account is equal to or less than ten thousand
dollars ($10,000). The determination by the Administrator to liquidate a
Participant’s Deferred Benefit Account in accordance with this Section 7.2.5
shall be final and binding upon the Participant; the Participant shall have no
right or power to elect not to receive payments made in accordance with this
Section 7.2.

 

7.3              Commencement of Payments. Payments of any Deferred Benefit in
accordance with Section 7.2 shall begin within sixty (60) days following receipt
of written notice delivered to the Administrator by a Participant or his or her
representative of an event that entitles a Participant (or a Beneficiary) to
payments under the Plan.

 

7.4              Withholding; Payroll Taxes. To the extent required by the law
in effect at the time deferrals are made, the Company shall withhold from a
Participant’s Compensation any federal, state or local taxes it is required to
withhold. To the extent required by law in effect at the time payments of
Deferred Benefits are made, the Company shall withhold from a Participant’s
Deferred Benefit any federal, state or local taxes it is required to withhold. A
Beneficiary, however, may (to the extent allowed by Section 3405(a)(2) of the
Code, or any successor provision thereto) elect not to have withholding of
federal income tax be made on any Deferred Benefits payable under the Plan.

 

ARTICLE VIII

BENEFICIARY DESIGNATION

 

8.1              Beneficiary Designation. Each participant shall have the right,
at any time, to designate any person or persons as a Beneficiary or
Beneficiaries (both primary as well as contingent) to whom payment under this
Plan shall be made in the event of Participant’s death prior to complete
distribution of the benefits due to the Participant under the Plan by filing a
Beneficiary Designation Form with the Administrator.

 

8.2              Amendments. A Participant may change his or her Beneficiary or
Beneficiaries at any time and for any reason by filing a new Beneficiary
Designation Form with the Administrator. The filing of a new Beneficiary
Designation Form will cancel all Beneficiary Designations Forms previously
filed.

 

8.3              No Beneficiary Designation. If a Participant fails to designate
a Beneficiary as provided above, or if all designated Beneficiaries predecease
the Participant, then the Participant’s designated Beneficiary shall be deemed
to be the person or persons surviving the Participant in the first of the
following classes in which there is a survivor, share and share alike:

 

 

8.3.1

The Participant’s surviving Spouse;

 

 

8.3.2

The Participant’s living children in equal shares, except that if any of the
children predecease the Participant but leave issue surviving, then such issue
shall take by right of representation the share their parent would have taken if
living;

 

 

8.3.3

The personal representative (executor or administrator) of Participant’s estate.

 

8.4              Effect of Payment. The payment to the deemed Beneficiary of the
entire amount owed shall completely discharge the Company’s obligations under
this Plan.

 

ARTICLE IX

AMENDMENT AND TERMINATION OF PLAN

 

9.1              Amendment. The Company may amend the Plan at any time in whole
or in part; however, no amendment shall decrease the amount of any Deferred
Benefit Account. In the event the Plan is amended, all Participation Agreements
shall, to the extent determined by the Compensation Committee, be subject to the
provisions of such amendment as if such amendment were set forth in full
therein, without further action or amendment to the Participation Agreements.
The Company and each Participant and Beneficiary shall be bound by, and have the
benefit of, each and every provision of the Plan, as amended from time to time.

 

7


--------------------------------------------------------------------------------


 

9.2          Section 409A of the Code. The Plan is intended to comply with
Section 409A and shall be administered in accordance with and interpreted in a
manner consistent with Section 409A of the Code and the Treasury Regulations
promulgated thereunder. Notwithstanding anything in the Plan to the contrary,
the Company may amend the Plan at any time and in any manner that it, in its
sole discretion, deems reasonably necessary to bring the Plan into compliance
with the Section 409A of the Code.

 

9.3              Company’s Right to Terminate. The Company may terminate the
Plan at any time if, in its reasonable business judgment, the continuance of the
Plan would not be in the best interests of the Company. Upon the termination of
the Plan, all Participants under the Plan shall be paid the balance in their
Deferred Benefit Accounts in accordance with their Participation Agreements in
effect on the date the Plan is terminated and the Plan shall continue only as a
means of administering the payment of such amounts.

 

ARTICLE X

MISCELLANEOUS

 

10.1            Unsecured General Creditor Status. Participants and their
Beneficiaries shall have no legal or equitable rights, interest or claims in any
property or assets of the Company, nor shall they be beneficiaries of, or have
any rights, claims or interests in any life insurance policies, annuity
contracts or the proceeds therefrom owned or which may be acquired by the
Company. Such policies or other assets of the Company shall not he held under
any trust for the benefit of Participants or their Beneficiaries or held in any
way as collateral security for the satisfaction or discharge of the obligations
of the Company under the Plan. Any and all of the Company’s assets and such
policies shall be, and remain, the general, unpledged and unrestricted assets of
the Company, whether held directly or in a trust. The Company’s obligation under
the Plan is and shall be merely an unfunded and unsecured promise of the Company
to pay money in the future.

 

10.2            Nonassignability. Except as expressly allowed herein, neither a
Participant nor a Beneficiary nor any other person shall have any right to
commute, sell, assign, transfer, pledge, anticipate, mortgage or otherwise
encumber, transfer, hypothecate or convey (in advance of actual payment) the
amounts, if any, payable under the Plan. No part of the amounts payable shall
(in advance of actual payment) be subject to seizure or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, nor be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency.

 

10.3            Not a Contract of Employment. The terms and conditions of this
Plan shall not be deemed to constitute a contract of employment between the
Company and the Participant, and the Participant (or Participant’s Beneficiary)
shall have no rights against the Company except as may otherwise be specifically
provided herein. Moreover, nothing in this Plan shall be deemed to give a
Participant the right (i) to be retained in the employ or other service of the
Company for any specific length of time, (ii) to interfere with the right of the
Company to discipline or discharge the Participant at any time, (iii) to hold
any particular position or responsibility with the Company, or (iv) to receive
any particular Compensation from the Company.

 

10.4            Protective Provisions. Each Participant shall cooperate with the
Company by furnishing any and all information requested by the Company in order
to facilitate the payment of benefits under the Plan, by taking such physical
examinations as the Company may deem necessary, and by taking such other actions
as reasonably may be requested by the Company.

 

10.5            Incompetent. If the Administrator reasonably determines that any
Participant or Beneficiary to whom a benefit is payable under this Plan is
unable to care for his or her affairs because of an illness or accident, then
any payment due such Participant or Beneficiary (unless prior claim therefore
shall have been made by a duly authorized guardian or other legal
representative) may be paid, upon appropriate indemnification of the Company, to
the person deemed by the Administrator to have current responsibility for the
handling of the affairs of such Participant or Beneficiary. Any such payment
shall be a payment for the account of the Participant or Beneficiary and shall
be a complete discharge of any liability of the Company therefore.

 

10.6            Governing Law. The provisions of this Plan shall be governed by
and construed according to the laws of the State of Iowa.

 

8


--------------------------------------------------------------------------------


10.7            Successors. The provisions of this Plan shall bind and inure to
the benefit of the Company and its successors and assigns.

 

 

10.8

Effective Date. This Plan shall become effective as of January 1, 2007.

 

 

WINNEBAGO INDUSTRIES, INC.

 

_____________________________________________

 

By: __________________________________________

 

Its: __________________________________________

 

Date:_________________________________________

 

 

9


--------------------------------------------------------------------------------